Title: From George Washington to Samuel Huntington, 28 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town March 28th 1780
          
          I have the Honor to transmit Your Excellency the Extract of a Letter of the 23d Instant, which I received to day from Colo. Vanschaick. This will inform Your Excellency, that the Indians have lately made Two incursions on our Frontiers & taken Five of the Inhabitants of Tryon County & killed one & captured a Guard of Thirteen Militia posted at Skeensborough.
          I wish I had no other intelligence of a disagreable nature to communicate to Your Excellency, but, according to a Letter of the 20th Instant, which just came to hand from the Honourable Mr Bowen, Deputy Governor of Rhode Island, I am informed, that there has been an engagement between the Spanish Squadron which was off Gibralter & a British fleet, in which the former suffered very capitally. For Your Excellency’s more particular information with respect to this unlucky event, I beg leave to refer You to the Inclosure No. 2, an Extract from Mr Bowen’s Letter, which contains the whole & only intelligence I have received on the subject. It appears by the account that the combat, though very unequal on the part of His Catholic Majesty’s Squadron,

had been maintained by them with great obstinacy and with considerable loss to the Enemy.
          Your Excellency’s dispatches of the 23d have duly come to hand. I have the Honor to be with great respect & esteem Your Excellency’s Most Obedt servant
          
            Go: Washington
          
          
            P.S. I have received an Account which mentions that there are some Transports fitting & preparing at New York, as if they were to receive Troops. From the measures I have taken I hope in a day or two to obtain more particular & satisfactory information on the subject.
            I inclose Your Excellency Rivington’s papers of the 22 & 25 Instant. By the former You will find General Robertson arrived at New York on the 21st in character of Governor—and that we may conclude nothing extraordinary had happened at the Southward about the 11th of the Month.
            There is a point on which I would wish to obtain the sentiments and direction of Congress, as without them, I am like to be under some embarrassment with respect to it. I find that the States of Rhode-Island, Connecticut & Jersey—the Only Three from which I have heard upon the subject of Levies (except New York which has none to raise) have, for making up theirs, adopted the mode of voluntary inlistments for the War, under certain pecuniary bounties; Viz. Rhode Island 300—Connecticut 300—Jersey 1000 Dollars “in addition to & exclusive of the Continental bounty” as it is variously expressed; and the last Two have requested Officers to be sent from the Army on the recruiting service. I wish to know whether there is any Continental pecuniary bounty in such cases & what it is (for I would beg leave to observe, that I shall continue to give a bounty of Two Hundred Dollars to the Old Soldiers who will reengage for the War previous to or on the expiration of their Inlistments unless I am directed to the contrary, if any can be prevailed on to do it for this sum only) And if there is a Continental bounty, whether it is to be exclusive of what the States give and to be advanced by Warrants on the Military Chest; or inclusive, and to be passed to the Credit of the States respectively for whose quota the Recruits are inlisted as was directed on a similar occasion by the Act of the 9 of March last. It will also be necessary for Congress to determine, in case a Continental bounty is allowed, whether it is to extend as well to Men whose services will expire in the course of a few months, who may be reinlisted by the States by Officers sent to the Army for the purpose, which is part of the System meant to be pursued by some, as well as to those who may be engaged in the State. I also wish to know, whether the Officers who may go on the Recruiting service in consequence of

requisitions from the different Governments, are to have a bounty & what from the United States⟨;⟩ or are to look only to their own States for a provision & allowance in the case. These points appear to me essential to be determined—and I would take the liberty to request that Congress will be pleased to satisfy me with respect to them, as soon as they shall judge it convenient.
            
              Go: Washington
            
          
        